Citation Nr: 0118192	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  90-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of an abscess of the left abdomen.  

2.  Entitlement to service connection for postoperative 
residuals of squamous cell carcinoma of the lower lip.  

3.  Entitlement to service connection for postoperative 
residuals of cancer of the dorsum of the nose.  

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
Supp. 2000) for additional disability caused by hospital care 
in April 1981, hospital care from November 1981 to December 
1981 and radiation therapy in December 1981 and January 1982 
at a Department of Veterans Affairs (VA) facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1940 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations of the VA Regional Offices 
(ROs) in Winston-Salem, North Carolina, and Columbia, South 
Carolina.  The case was last before the Board in September 
1999, at which time it was remanded for further development.  

Review of the record shows that in previous remands the Board 
pointed out that the veteran has raised claims of entitlement 
to service connection for lung disability, hypothyroid 
disease and a gallbladder disorder.  The Board referred those 
issues to the RO for appropriate action.  There is no 
indication in the record that the RO has contacted the 
veteran regarding these claims or that the RO has taken any 
other action on these claims.  The Board again refers these 
issues to the RO for appropriate action.  

Further review of the record shows that in April 2001, the 
veteran submitted private medical records concerning a 
laryngectomy and pharyngectomy for squamous cell carcinoma in 
November 1998.  With the medical records he submitted a VA 
Form 21-4138 stating he was claiming service connection for 
squamous cell cancer of the throat, removal of the voice box, 
cancer of the esophagus and squamous cell cancer of the 
tongue.  He also stated that he is seeking special monthly 
compensation related to complete organic aphonia with 
constant inability to communicate by speech.  These claims 
have not been adjudicated by the RO, and the Board refers 
them to the RO for appropriate action.  

In its supplemental statement of the case (SSOC) dated in 
July 2000, the RO addressed the service connection issues 
listed on the title page and, in addition, addressed the 
issue of entitlement to service connection for colon cancer.  
In the SSOC forwarding letter, the RO informed that veteran 
that in order to continue his appeal on the issues addressed 
in the SSOC, he was required to file his completed VA Form 9, 
Appeal to Board of Veterans' Appeals, within 60 days of the 
date of the letter.  In August 2000, the RO received a VA 
Form 9 from the veteran in which he stated that he was only 
appealing the issues related to service connection for 
postoperative residuals of an abscess of the left abdomen, 
postoperative residuals of squamous cell carcinoma of the 
lower lip, and postoperative residuals of cancer of the 
dorsum of the nose.  He did not mention colon cancer in the 
VA Form 9, nor has he addressed it in any subsequent 
correspondence, and the issue of entitlement to service 
connection for colon cancer is not on appeal to the Board.  
See Fenderson v. West, 12 Vet. App. 119, 131 (1999).  The 
Board acknowledges that entitlement to service connection for 
colon cancer was among the issues certified to the Board by 
the RO on its VA Form 8 dated in May 2001, but notes that 
certification does not serve to either confer or deprive the 
Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 
(2000).  As the veteran's representative mentioned colon 
cancer in VA Form 646 dated in May 2001 and in the written 
brief presentation dated in June 2001, the Board refers this 
matter to the RO for clarification concerning whether the 
veteran is attempting to reopen the claim for service 
connection for colon cancer.  


FINDINGS OF FACT

1.  The presence of postoperative residuals of an abscess of 
the left abdomen has not been demonstrated.  

2.  There has been no demonstration of a causal relationship 
between the veteran's postoperative residuals of cancer of 
the lower lip, first shown many years after service, and any 
incident of service, including the ionizing radiation to 
which he was exposed during service.  


CONCLUSIONS OF LAW

1.  Postoperative residuals of an abscess of the left abdomen 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

2.  Postoperative residuals of cancer of the lower lip were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that he was treated for an abscess on 
his left flank in service and that service connection should 
be granted for the residuals of that disability.  He has 
argued that exposure to ionizing radiation in service caused 
the disabilities for which he is seeking service connection.  
He specifically contends that exposure to ionizing radiation 
in service caused the squamous cell carcinoma of his lower 
lip and that he now has postoperative residuals of that 
cancer.  

During the pendency of the veteran's appeal, but after the 
claims of entitlement to service connection for postoperative 
residuals of an abscess of the left abdomen and entitlement 
to service connection for postoperative residuals of squamous 
cell carcinoma of the lower lip were last considered by the 
RO, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim and also contains 
new notification provisions.  With respect to the service 
connection claims decided here, all records pertinent to the 
veteran's appeal have been obtained to the extent possible, 
and the veteran has been provided necessary examinations and 
prescribed development procedures have been followed by the 
RO.  The veteran has been advised of the pertinent laws and 
regulations concerning these claims, and he has stated that 
he has no further evidence that supports these claims.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA relative to these 
claims, and the veteran will not be prejudiced as a result of 
the Board deciding his appeal without first affording the RO 
an opportunity to consider these claims in light of the VCAA.  

The veteran's service medical records are negative for 
complaint, finding, treatment or diagnosis indicating the 
presence of cancer of the lower lip in service.  The records 
do show that in November 1940 the veteran complained of 
swelling, pain and tenderness over the left lateral abdomen, 
which had been present for three days.  Examination revealed 
a localized abscess the size of an egg.  The physician 
incised the abscess and inserted a rubber drain.  The veteran 
was hospitalized, and on admission, there was an area about 5 
by 5 inches that was swollen, red, indurated and tender.  In 
the middle of this area there was a 1-inch incision that 
contained the drain.  Hot, wet compresses were used locally.  
The impression was abscess, lateral left abdomen.  After 11 
days, the lesion was healing, and there was no drainage.  In 
late November, the veteran was returned to duty, well.  The 
service medical records do not otherwise mention the abscess 
or residuals thereof.  At the veteran's service discharge 
examination in January 1946, the history of the abscess on 
the left lateral abdomen was noted.  On examination, the 
physician found no abnormalities or defects other than 
partial absence of teeth.  

VA outpatient records show that in July 1987 veteran was seen 
with complaints of soreness of the lower lip.  The veteran 
underwent excision of the lip lesion, and the pathology 
report, dated in August 1987, shows that the diagnosis on 
microscopic examination was superficially invasive moderately 
well differentiated squamous cell carcinoma extending to deep 
margin of resection.  The veteran was hospitalized by VA in 
August 1987 for wide excision of the lip lesion.  

In a letter dated in August 1987, the Defense Nuclear Agency 
(DNA) reported that navy data confirmed that the veteran 
served as a Boatswain's Mate First Class aboard the USS TODD 
(AKA-71) during the occupation of Japan in 1945.  DNA said 
that an historical account of TODD revealed it disembarked 
occupation troops in Yokohama, Japan, on 2 September 1945.  
In December 1945 it embarked elements of the 5th Marine 
Division at Sasebo, Japan, departing for the United States on 
7 December 1945.  DNA stated that the veteran could have 
visited the cities of Hiroshima or Nagasaki during this 
period but this could not be confirmed.  

DNA stated that a scientific dose reconstruction titled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA-5512F) had 
determined the maximum possible radiation dose that might 
have been received by any individual who was at Hiroshima or 
Nagasaki for the full duration of the American occupation 
(September 1945 to June 1946 for Nagasaki, and September 1945 
to March 1946 for Hiroshima).  DNA stated that it had been 
determined that using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation and ingesting was less than one rem.  

At a VA general medical examination in June 1993, the veteran 
reported that around 1940 a growth was removed from the 
subcutaneous tissue of his left flank.  He said the wound 
healed without complications or recurrence.  Examination of 
the flank area revealed the skin to be within normal limits, 
with no evidence of recurrent mass.  The diagnosis was 
excision of growth, left flank, resolved.  

At a June 1993 VA dermatology examination, the physician 
noted a slight asymmetry of the veteran's right lower lip 
presumed to be the site of removal of squamous cell carcinoma 
about 6 years earlier.  

At a VA ear, nose and throat (ENT) examination in June 1993, 
the veteran gave a history of wedge resection of carcinoma of 
the right lower lip, which he said took place in 1986.  He 
said that since that time he had not had any residual 
reoccurrence of malignancy from his lip lesion.  Examination 
showed a well-healed scar in the lower portion of the right 
lip.  There was no evidence of tumor or ulceration.  

In a letter dated in November 1993, the RO referred the 
veteran's case to the Deputy Chief Benefits Officer, 
Compensation and Pension Service, for review under the 
provisions of 38 C.F.R. § 3.311.  In December 1993, the 
Director of the Compensation and Pension Service requested an 
opinion from the Under Secretary for Health concerning 
whether the veteran's squamous cell carcinoma of the lip 
resulted from exposure to ionizing radiation in service.  

In a March 1994 memorandum to the VA Chief Benefits Director, 
the VA Assistant Chief Medical Director (ACMD) for 
Environmental Medicine and Public Health reported that as 
requested she had reviewed the veteran's file.  She noted 
that he was reported to have received a maximal dose of less 
that one rem gamma irradiation at age 25 when he was first 
exposed and developed squamous cell carcinoma of the lip some 
41 years after his greatest exposure.  Citing Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), the 
ACMD stated that skin cancer has been attributed to ionizing 
radiation only at high doses, usually at several hundred 
rads.  She noted that the veteran's dose was much lower than 
the cited values and stated that it was highly unlikely that 
the veteran's disease could be attributed to exposure to 
ionizing radiation in service.  

In a memorandum dated in March 1984, the Compensation and 
Pension Service Director stated that he agreed with the ACMD 
medical opinion that advised it was unlikely that the 
veteran's squamous cell carcinoma of the lip resulted for 
exposure to ionizing radiation in service.  The Compensation 
and Pension Service Director stated that as a result of this 
opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
exposure to ionizing radiation in service.  

At a VA examination in January 1999, the physician noted the 
veteran's history included skin cancer of the lip.  On 
physical examination, there were no findings concerning the 
lips.  The abdomen was negative.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
malignant tumor if it becomes manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be established 
for disease diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for a 
disability alleged to be caused by exposure to radiation as a 
result of participation in the occupation of Hiroshima or 
Nagasaki, Japan, may be established under the provisions of 
38 C.F.R. § 3.311 or the presumptions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  

postoperative residuals of an abscess of the left abdomen

The veteran contends that service connection should be 
granted for postoperative residuals of an abscess of the left 
abdomen.  Although the service medical records show that in 
November 1940 the veteran had an abdominal abscess that was 
incised and drained, that abscess healed, and service medical 
records include no report of postoperative residuals.  At the 
service separation examination there was no finding 
indicating the presence of residuals of the abscess.  
Although post-service VA examinations have noted that the 
veteran's history includes an abdominal abscess in service, 
there has been no finding of any current residuals.  In the 
absence of evidence of residuals of the abdominal abscess, 
there is no basis upon which the service connection claim may 
be granted.  

postoperative residuals of squamous cell carcinoma of the 
lower lip

The veteran contends that the squamous cell carcinoma of his 
lower lip was due to exposure to ionizing radiation in 
service.  The VA ACMD has identified the squamous cell 
carcinoma of the lower lip as a skin cancer, which is not 
among the disabilities subject to presumptive service 
connection on a radiation basis.  Skin cancer is, however, a 
potentially "radiogenic" disease under 38 C.F.R. § 3.311.  
Nevertheless, the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service do 
not establish entitlement to service connection.  The Board 
must consider all relevant factors, including the amount of 
radiation exposure, in determining whether the record 
supports the contended etiologic relationship.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the claim.  There is no evidence that squamous cell 
carcinoma of the lower lip was present in service or became 
manifest within a year after separation from service.  
Although the evidence confirms that the ship to which the 
veteran was assigned during service visited Japan in 1945 
after the atomic bombs were dropped on Hiroshima and 
Nagasaki, DNA has reported that it has been determined that 
the maximum possible radiation dose to which any individual 
who was at Hiroshima or Nagasaki during the entire period 
from September 1945 to June 1946 was less that one rem.  

After comparing the veteran's probable radiation dose with 
doses at which skin cancer has been attributed to ionizing 
radiation, the VA Assistant Chief Medical Director for 
Environmental Medicine and Public Health, concluded that it 
is highly unlikely that the veteran's squamous cell carcinoma 
of the lower lip could be attributed to ionizing radiation in 
service.  The VA Compensation and Pension Service Director 
agreed with this opinion and upon review of all the evidence 
concluded there is no reasonable possibility that the 
veteran's squamous cell carcinoma of the lower lip was the 
result of exposure to ionizing radiation in service.  The 
veteran has not submitted or identified any evidence in 
support of his contentions, and there is nothing in the 
record, other than the veteran's own assertions that suggests 
a causal relationship between any exposure to ionizing 
radiation in service and his squamous cell carcinoma of the 
lower lip.  The veteran's assertions are of little probative 
value because, as a layperson, he is not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In view of her 
professional degree in medicine with an advanced degree in 
public health and the substantiation of her opinion by 
reference to scientific literature, the Board gives greater 
weight to the opinion of the ACMD than may be given to the 
veteran's unsupported assertions.  As the preponderance of 
the evidence is against the claim, the Board must conclude 
that service connection for residuals of squamous cell 
carcinoma of the lower lip is not warranted.  

ORDER

Service connection for postoperative residuals of an abscess 
of the left abdomen is denied.  

Service connection for postoperative residuals of squamous 
cell carcinoma of the lower lip is denied.  


REMAND

With respect to his claim for benefits under 38 U.S.C.A. 
§ 1151, the veteran contends that as a result of excision of 
a mass from the floor of his mouth by VA in April 1981, 
excision of a right submandibular mass and right submaxillary 
salivary gland by VA in November 1981 and/or follow-up 
radiation treatment from late 1981 to early 1982 at a private 
hospital at VA expense, he developed additional disability, 
including cancer of the lip, cancer of the nose, limitations 
of tongue movement, dry mouth, stiffness and cramping of the 
neck, mouth and neck pain and thyroid problems.  In previous 
remands, the Board has requested that the RO obtain complete 
medical records pertaining to the veteran's VA surgeries and 
hospital care plus the radiation records from Memorial 
Mission Hospital, where the veteran underwent radiation 
therapy at VA expense.  The RO has also been requested to 
obtain medical opinions concerning whether any disability for 
which the veteran seeks VA benefits was the result of 
treatment provided at or through a VA facility and if so, 
whether such was the necessary consequence of such treatment.  

The claims file includes two VA medical opinions obtained 
following Board remands.  The first, dated in May 1998, was 
prepared without complete records and was prepared a single 
physician rather than a panel of two physicians requested by 
the Board.  At the veteran's request, the case was again 
remanded for additional records and an additional medical 
opinion.  The claims file now includes an additional medical 
opinion, and it is dated in November 2000.  The physician 
stated that he had reviewed the file, which included the 
remands of September 2000 and July 1997, as well as the 
results of his earlier review of this case.  The claims file 
does not currently include the earlier review by the 
physician who prepared the November 2000 report, and the 
earlier report to which he referred should be obtained and 
associated with the claims file.  

The physician who prepared the November 2000 report commented 
that the hospital that did the radiation therapy in 1981 had 
stated it did not have records for the veteran.  In this 
regard, the record reflects that in reply to an RO request in 
August 2000, the Medical Records Department of Memorial 
Mission Hospital stated it had no listing for the veteran.  
However, further review of the record shows that in March 
1984, Memorial Mission Hospital provided follow-up outpatient 
records for the veteran dated from January 1982 to April 1983 
and at that time stated that its 1981 records had been sent 
out to be microfilmed.  There is no indication that the RO 
has made a specific request that microfilm records be 
searched in an attempt to obtain 1981 records concerning the 
veteran's radiation therapy, and this should be done.  

In the November 2000 report, the physician stated that it 
remained his opinion that abdominal disorders described by 
the veteran could not be related to his radiation treatment.  
He also stated that he had discussed the possibility that the 
squamous cell carcinomas of the nose and lip being related to 
the radiation therapy with his radiation oncology consultant 
and that it remained his opinion that the malignant disorders 
reported by the veteran were not related to his radiation 
therapy.  (The Board notes that a VA pathology report dated 
August 1987 shows the diagnosis of squamous cell carcinoma of 
the lower lip.  In June 1984, microscopic examination of 
tissue from the tip of the veteran's nose revealed moderately 
invasive basal cell carcinoma, and in January 1992, 
microscopic examination of a shave biopsy of a left nasal 
lesion revealed actinic keratosis.)  The physician who 
prepared the November 2000 opinion did not comment on the 
relationship of the veteran's other claimed disabilities to 
the VA surgeries in April 1981 and November 1981 or to the 
radiation therapy in late 1981 and early 1982.  Further, it 
is not evident from his report that he or the radiation 
oncology consultant reviewed a letter from a private 
radiologist, Jerome N. Sheridan, M.D.; the letter is dated in 
January 1982 and was received at the RO in October 2000.  In 
that letter, Dr. Sheridan summarized the veteran's 
postoperative radiation therapy that took place in late 1981 
and early 1982, with a description of doses and fields used 
in the treatment.  

In view of the foregoing, it is the Board's opinion that 
further development of the veteran's claim for benefits under 
38 U.S.C.A. § 1151 is necessary to properly adjudicate the 
claim.  This development should include additional efforts to 
obtain complete records and a comprehensive medical opinion 
responsive to the questions  of whether the veteran has 
additional disability sustained as a result of treatment 
administered under the auspices of VA; whether any such 
disability is the continuance or natural progress of disease 
or injury for which hospitalization or medical or surgical 
treatment was authorized and if not, whether that disability 
was a necessary consequence of the hospitalization or medical 
or surgical treatment, where a necessary consequence is one 
that is certain to result from, or intended to result from, 
the medical or surgical treatment administered.  See 
38 C.F.R. § 3.358 (2000).  

As to the issue of entitlement to service connection for 
postoperative residuals of cancer of the dorsum of the nose, 
further development is also required to properly adjudicate 
this claim.  In the context of his service connection claim, 
the veteran contends that cancer of the dorsum of the nose 
was caused by exposure to ionizing radiation in service.  As 
was noted in the preceding decision, the veteran contends 
that his radiation exposure in service occurred during the 
visit of his ship, the USS TODD, to Japan in 1945.  The 
record includes a June 1984 VA pathology report showing that 
microscopic examination of tissue from the tip of the 
veteran's nose revealed moderately invasive basal cell 
carcinoma, and at a VA ear, nose and throat examination in 
June 1993, the physician related a surgical scar on the 
dorsum of the nose to the removal of a lesion in the 1980s.  
Although a radiation review under 38 C.F.R. § 3.311b was 
accomplished with respect to the claim for service connection 
for squamous cell carcinoma of the lip, the required review 
under 38 C.F.R. § 3.311 for basal cell carcinoma of the 
dorsum of the nose has not been completed.  The issue must 
therefore be returned to the RO so that this may be done.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should attempt to obtain and 
associate with the claims file complete 
records regarding radiation therapy the 
veteran received at Memorial Mission 
Hospital from November 1981 to January 
1982.  In this regard, with authorization 
from the veteran, the RO should contact 
Memorial Mission Hospital and request 
that the Medical Records office search 
for microfilm records for 1981, to which 
they referred in correspondence with VA 
in 1984.  Also, with authorization from 
the veteran, the RO should contact the 
Jerome N. Sheridan, M.D., whose address 
in 1982 was Waller & Sheridan, P.C., 
Suite 200 Doctors Building, Asheville, 
North Carolina 28801, and request 
complete records of the radiation therapy 
provided the veteran in late 1981 and 
early 1982.  In addition to the 
foregoing, the RO should request that the 
veteran submit or identify any additional 
evidence in support of his claim 
concerning service connection for 
postoperative residuals of cancer of the 
dorsum of the nose, to include any 
competent medical evidence linking that 
cancer to exposure to ionizing radiation 
in service.  

2.  If the RO is unsuccessful in its 
efforts to obtain records from Memorial 
Mission Hospital and/or Dr. Sheridan, or 
is unsuccessful in its efforts to obtain 
any other medical records identified by 
the veteran, the RO should inform the 
veteran and his representative of this 
and request them to submit copies of the 
outstanding records.  

3.  The RO should attempt to obtain and 
associate with the claims file the first 
medical opinion of the VA physician who 
prepared the medical opinion dated in 
November 2000.  Review of the November 
2000 opinion shows that the physician 
referred in that report to an earlier 
opinion of his that is not currently in 
the claims file.  

4.  The RO should then arrange for VA 
examination of the veteran along with 
review of the entire record by a 
physician with the appropriate specialty 
to determine whether as a result of 
excision of a mass from the floor of his 
mouth by VA in April 1981, excision of a 
right submandibular mass and right 
submaxillary salivary gland by VA in 
November 1981 and/or follow-up radiation 
treatment at Memorial Mission Hospital 
from late 1981 to early 1982, he 
developed additional disability, 
including cancer of the lip, cancer of 
the nose, limitations of tongue movement, 
dry mouth, stiffness and cramping of the 
neck, disability manifested by mouth and 
neck pain and/or a thyroid disorder.  
Further, the physician should provide an 
opinion with respect to each such 
disability as to whether such disability 
is the continuance or natural progress of 
disease or injury for which 
hospitalization or surgical or medical 
treatment (including radiation therapy) 
was authorized and if not, whether that 
disability was a necessary consequence of 
the hospitalization or surgical or 
medical treatment (including radiation 
therapy), where a necessary consequence 
is one that is certain to result from, or 
intended to result from, the surgical or 
medical (including radiation therapy) 
administered.  The physician should 
explain the rationale for each opinion.  
The claims file, including a copy of this 
remand, must be made available to and 
reviewed by the physician, and the 
physician's report should reflect that 
the claims file was reviewed.  

5.  With respect to the issue of 
entitlement to service connection for 
postoperative residuals of cancer of the 
dorsum of the nose claimed due to 
radiation exposure in service, the RO 
should complete development under the 
provisions of 38 C.F.R. § 3.311, 
including referral for review by the 
Under Secretary for Benefits.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should undertake any 
other necessary development and any 
action required to comply with the notice 
and duty to assist provisions of the 
VCAA.  

7.  Then, the RO should readjudicate the 
claim for benefits under 38 U.S.C.A. 
§ 1151 and the claim for service 
connection for postoperative residuals of 
cancer of the dorsum of the nose.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case 
addressing all issues in appellate status.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



